Case: 21-11189      Document: 00516379319         Page: 1     Date Filed: 07/01/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                            July 1, 2022
                                  No. 21-11189
                                                                          Lyle W. Cayce
                                Summary Calendar
                                                                               Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Roberto Duran,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                            USDC No. 4:13-CR-116-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Roberto Duran
   has moved for leave to withdraw and has filed a brief in accordance with
   Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
   229 (5th Cir. 2011). Duran has not filed a response. We have reviewed


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-11189     Document: 00516379319          Page: 2   Date Filed: 07/01/2022




                                   No. 21-11189


   counsel’s brief and the relevant portions of the record reflected therein. We
   concur with counsel’s assessment that the appeal presents no nonfrivolous
   issue for appellate review. Accordingly, counsel’s motion for leave to
   withdraw is GRANTED, counsel is excused from further responsibilities
   herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                        2